Case 4:10-cv-14759-MAG-VMM ECF No. 56, PageID.2578 Filed 03/11/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DONALD KISSNER,

       Petitioner,                            Civil Action. No. 10-cv-14759

v.
                                              HONORABLE MARK A. GOLDSMITH


CARMEN PALMER,

      Respondent.
___________________________________/

                         OPINION & ORDER
    (1) REOPENING THE CASE TO THE COURT’S ACTIVE DOCKET AND (2)
 TRANSFERRING THE MOTION FOR RELIEF FROM JUDGMENT (Dkt. 55) TO THE
 UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT PURSUANT TO
                        28 U.S.C. § 2244(b)(3)(A)

       Petitioner Donald Kissner filed a habeas corpus petition in December 2010 (Dkt. 1). This

Court denied the petition, declined to issue a certificate of appealability, but granted Petitioner

leave to appeal in forma pauperis. Kissner v. Palmer, No. 10-CV-14759, 2016 WL 739989 (E.D.

Mich. Feb. 25, 2016).      The Sixth Circuit subsequently denied Petitioner a certificate of

appealability and dismissed the appeal. Kissner v. Palmer, 826 F. 3d 898 (6th Cir. 2016); reh’g

den. No. 16-1320 (6th Cir. Sep. 13, 2016); cert. den. sub nom. Kissner v. Harry, 137 S. Ct. 1081

(2017); reh’g den., 137 S. Ct. 2112 (2017).

       Petitioner then filed a Rule 60(b) motion for relief from judgment. The Court denied in

part the 60(b) motion for relief from judgment and also transferred the motion to the United States

Court of Appeals pursuant to 28 U.S.C. § 2244(b)(3)(A) for authorization to file a second or

successive habeas petition. Kissner v. Palmer, No. 10-CV-14759, 2017 WL 3446598 (E.D. Mich.

Aug. 11, 2017). The Sixth Circuit denied Petitioner a certificate of appealability regarding the
Case 4:10-cv-14759-MAG-VMM ECF No. 56, PageID.2579 Filed 03/11/21 Page 2 of 5




denial of his Rule 60(b) motion. Kissner v. Haas, No. 17-2015, 2018 WL 797450 (6th Cir. Feb.

8, 2018). The Sixth Circuit also denied Petitioner permission to file a second habeas petition. In

Re Kissner, No. 17-1936 (6th Cir. Jan. 9, 2018).

       Petitioner filed a second Rule 60(b) motion for relief from judgment. The Court again

denied in part the Rule 60(b) motion for relief from judgment and also transferred the motion to

the United States Court of Appeals pursuant to 28 U.S.C. § 2244(b)(3)(A) for authorization to file

a second or successive habeas petition. Kissner v. Palmer, No. 10-CV-14759, 2018 WL 5292024

(E.D. Mich. Oct. 25, 2018). The Sixth Circuit denied Petitioner a certificate of appealability

regarding the denial of his Rule 60(b) motion. Kissner v. Palmer, No. 18-2356, 2019 WL 2298964

(6th Cir. Apr. 4, 2019). The Sixth Circuit also denied Petitioner permission to file a second habeas

petition. In Re Kissner, No. 18-2242 (6th Cir. Feb. 22, 2019).

       Petitioner has again filed a Rule 60(b) motion for relief from judgment (Dkt. 55). The

Clerk of the Court is ordered to reopen the case to the Court’s active docket for the purpose of

facilitating the adjudication of Petitioner’s Rule 60(b) motion. See Heximer v. Woods, No. 2:08-

CV-14170, 2016 WL 183629, at *2 (E.D. Mich. Jan. 15, 2016); see also Kissner v. Palmer, 2018

WL 5292024, at * 1.

       A Rule 60(b) motion for relief from judgment that attempts to advance one or more

substantive claims after the denial of a habeas petition—such as a motion seeking leave to present

a claim that was omitted from the habeas petition due to mistake or excusable neglect, seeking to

present newly discovered evidence not presented in the petition, or seeking relief from judgment

due to an alleged change in the substantive law since the prior habeas petition was denied—should

be classified as a “second or successive habeas petition,” which requires authorization from the

Court of Appeals before filing, pursuant to the provisions of § 2244(b). See Gonzalez v. Crosby,



                                                 2
Case 4:10-cv-14759-MAG-VMM ECF No. 56, PageID.2580 Filed 03/11/21 Page 3 of 5




545 U.S. 524, 531 (2005). A Rule 60(b) motion can be considered as raising “a ‘claim’ if it attacks

the federal court’s previous resolution of a claim on the merits, since alleging that the court erred

in denying habeas relief on the merits is effectively indistinguishable from alleging that the movant

is, under the substantive provisions of the statutes, entitled to habeas relief.” Id. at 532 (footnote

omitted). A habeas court’s determination on the merits refers “to a determination that there exist

or do not exist grounds entitling a petitioner to habeas corpus relief under 28 U.S.C. §§ 2254(a)

and (d).” Id. at 532 n.4.

       On the other hand, when a habeas petitioner’s Rule 60(b) motion alleges a “defect in the

integrity of the federal habeas proceedings,” the motion should not be transferred to the circuit

court for consideration as a second or successive habeas petition. Id. at 532. A Rule 60(b) motion

is not considered to be raising a claim on the merits when the motion “merely asserts that a previous

ruling which precluded a merits determination was in error—for example, a denial for such reasons

as failure to exhaust, procedural default, or statute-of-limitations bar.” Id. at 532 n.4.

       Petitioner claims in his Rule 60(b) motion that his state and federal constitutional rights to

due process and equal protection were violated where the trial judge refused to appoint counsel for

Petitioner during the October 6, 2008 evidentiary hearing on his post-conviction motion for relief

for judgment pursuant to MCR 6.505(A) and also violated Petitioner’s due process rights by failing

to conduct a proper evidentiary hearing. Petitioner claims that he would have been able to establish

his actual innocence to the crime if counsel had been appointed and if a proper evidentiary hearing

had been conducted.

       Petitioner raised this issue in his petition for writ of habeas corpus as his eleventh claim.

Kissner v. Palmer, 2016 WL 739989, at * 2. This Court found the claim to have been procedurally




                                                  3
Case 4:10-cv-14759-MAG-VMM ECF No. 56, PageID.2581 Filed 03/11/21 Page 4 of 5




defaulted, along with several other claims, and declined to review the claims on the merits for

reasons explained more fully in that opinion. Id. at *9-12.

       To the extent that Petitioner’s Rule 60(b) motion seeks to advance a claim that the Court

previously considered and dismissed on substantive, constitutional grounds, the motion amounts

to a second or successive habeas petition under 28 U.S.C. § 2244(b)(3)(A). See Post v. Bradshaw,

422 F. 3d 419, 424-425 (6th Cir. 2005). Petitioner’s Rule 60(b) motion does not merely attempt

to rectify defects in the habeas corpus proceedings, but also appears to reassert the substance of

one of his claims, amounting to an impermissible attack on the Court’s previous resolution of the

claims on the merits. See Henderson v. Collins, 184 F. App’x 518, 523 (6th Cir. 2006).

Petitioner’s Rule 60(b) motion amounts to the equivalent of a second or successive habeas petition,

because the motion attempts to re-litigate a claim that Petitioner previously raised in his prior

habeas petition. See In Re Bowling, 422 F. 3d 434, 440 (6th Cir. 2005). In other words,

Petitioner’s Rule 60(b) motion seeks the vindication of, or advances, a claim because Petitioner is

taking steps that lead inexorably to a merits-based attack on the prior dismissal of his habeas

petition. Post, 422 F. 3d at 424-425.

       To the extent that Petitioner is now attempting to raise an independent freestanding actual

innocence claim, the proper method for him to do would be through obtaining authorization to file

a second or successive § 2254 petition from the Sixth Circuit, not by filing a Rule 60(b) motion

with this Court. Haymon v. Lindamood, No. 18-5507, 2018 WL 8335495, at * 2 (6th Cir. Dec.

11, 2018).

       Petitioner’s current motion for relief from judgment is a successive petition for a writ of

habeas corpus and he is thus required to obtain a certificate of authorization. Accordingly, the

Clerk of Court is directed to reopen the case to the Court’s active docket and to transfer the motion



                                                 4
Case 4:10-cv-14759-MAG-VMM ECF No. 56, PageID.2582 Filed 03/11/21 Page 5 of 5




for relief from judgment (Dkt. 55) to the United States Court of Appeals for the Sixth Circuit for

authorization to file a subsequent petition as required by 28 U.S.C. § 2244(b)(3)(A) pursuant to 28

U.S.C. § 1631.

       SO ORDERED.

Dated: March 11, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 11, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                5
